Citation Nr: 1501994	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  10-40 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether new and material evidence has been submitted to reopen the issue of whether the character of the appellant's discharge constitutes a bar to Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Betty L. G. Jones


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

B. E. Turner, II

INTRODUCTION

The Appellant had active duty service in the United States Marine Corps from June 1973 to July 1975 and was discharged under conditions other than honorable.  

This appeal comes before the Board of Veterans' Appeals (Board) from March 2009 unfavorable determination letter of the RO in Chicago, Illinois.  

On September 17, 2014 the Appellant presented in Chicago, Illinois for a Travel Board Hearing.  The record was left open for 90 days to allow the Appellant opportunity to submit additional evidence he wished the Board to consider.  A written transcript of the hearing was added to the Appellant's file.


FINDINGS OF FACT

1.  The character of the Appellant's discharge was determined to be a bar to receipt of VA benefits by Administrative Decision dated in October 1976.  The Appellant was notified of that decision and did not appeal.

2.  The evidence received since the October 1976 Administrative Decision is cumulative or redundant of evidence previously of record, does not relate to an unestablished fact necessary to substantiate reopening the claim concerning the issue of character of discharge, does not contain updated or amended service department records relating to the Appellant's character of discharge, and does not raise a reasonable possibility of so substantiating the claim.  


CONCLUSIONS OF LAW

1.  The October 1976 Administrative Decision concluding that the character of the appellant's discharge was a bar to VA benefits is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2014).  

2.  New and material evidence has not been received, and the claim of whether the character of the appellant's discharge is a bar to the receipt of VA monetary benefits may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.

Where the issue involves the character of a veteran's discharge, VCAA must inform the claimant of the evidence needed to establish veteran status.  Dennis v. Nicholson, 21 Vet. App. 18 (2007).  The RO provided this notice in a letter dated in December 2008.  The letter informed the Appellant that VA compensation benefits would require resolution of the question of whether his service was honorable and the character of his discharge.  The letter enclosed a copy of 38 C.F.R. § 3.12, the controlling regulation, and advised the Appellant to submit any evidence in support of his appeal.  The Board finds that this letter notified the Appellant of the criteria applicable to his claim.  Although this letter did not discuss what evidence would be "new" and "material" to this appeal, here the question on appeal is narrow and this letter adequately notified the appellant of the one element needed to substantiate this claim.  That is, this letter informed the appellant that evidence needed to be submitted regarding his character of discharge, and thus, under the facts of this appeal, the Board finds that this letter was adequate.  See generally Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The record also reflects that VA has made reasonable efforts to assist the appellant.  Specifically, the record includes pertinent service records and the Appellant was afforded the opportunity to give testimony before the Board.  The appellant has not identified any pertinent evidence that is outstanding.  VA's duty to assist is also met. 

New and Material Evidence

The Board must first determine whether new and material evidence has been received to reopen the claim following the October 1976 final decision.  Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105 (West 2002).  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108. 

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Newly submitted evidence need not be overwhelming as a "low threshold" standard is applied.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003);  Justus v. Principi, 3 Vet. App. 510 (1992).  In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the Court concluded that a determination as to whether evidence is new is separate from a determination as to whether the evidence is material.  If the Board determines that the evidence is not new, then it is not necessary to continue the analysis to determine whether it is material.  Id. at 327. 

Character of Discharge

To qualify for veteran's benefits, a claimant must first establish that he has the status of a veteran.  Struck v. Brown, 9 Vet. App. 145, 152 (1996), abrogated on other grounds by Gardner v. Shinseki, 22 Vet. App. 415 (2009).  A veteran is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C. § 101(2).  A discharge or release [from service] for "willful and persistent misconduct" is considered to have been issued under dishonorable conditions.  38 C.F.R. § 3.12 (d)(4).  If the claimant is discharged from service under dishonorable conditions, including resigning for the good of the service, this may constitute a bar to VA benefits under certain circumstances "unless it is found that the person was insane at the time of committing the offense causing such discharge or release."  38 C.F.R. § 3.12(c)(3), 3.354(a).  Additionally, the character of the discharge may be later upgraded under a special discharge review program by a discharge review board, which on an individual basis, may provide eligibility for VA benefits.  See 38 C.F.R. § 3.12(g).  

Analysis

The Board has reviewed all the evidence in the Appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

In an Administrative Decision dated October 20, 1976 VA determined the Appellant's repeated offenses established a willful and persistent pattern of misconduct.  Thus, the Appellant's discharge was under dishonorable conditions for Veterans Affairs Administration (VA) purposes.  The Appellant did not appeal.  

In November 2008, the Appellant filed a claim for left and right knee disabilities.  As stated above, the RO responded in a December 2008 letter to the Appellant's claim.  The Appellant also was notified by an April 2012 letter that action on that claim, and other claims filed by the Appellant during the pendency of this appeal were stayed by the RO until the threshold issue of character of discharge was resolved.  

In response to the December 2008 VA notification letter concerning the possible avenues available to the Appellant to show his discharge was not under dishonorable conditions, the Veteran submitted a statement claiming he did not do the act he was found guilty of in the 1974 special court-martial.  Throughout the pendency of the appeal, the Appellant's filings have been timely and he has submitted numerous statements from friends, family, and acquaintances of his current character and standing in his community, as well as several personal statements reiterating his innocence.  However, decision letters of March 2009, November 2013, and a Statement of the Case (SOC) dated September 2010 denied the Appellant's claim based on the character of his discharge, referencing the October 1976 Administrative Decision.  

An August 2014 Supplemental Statement of the Case (SSOC) recharacterized the issue as whether new and material evidence sufficient to reopen the issue of character of discharge had been submitted.  In the SSOC the Decision Review Officer (DRO) considered the 1976 Administrative Decision, the Appellant's statements, and the previous determination denial letters.  The SSOC explained that new and material evidence had not been received to reopen the issue of character of discharge and the Appellant's character of discharge remained a bar to VA  benefits.  The SSOC further explained that the Appellant needed to show that either his discharge had been upgraded by the Department of the Navy or the he was mentally insane at the time the offenses leading to his discharge were committed.  

The Appellant submitted a private medical treatment letter in September 2014.  In the letter Dr. S. G. stated the Appellant had a current diagnosis of schizophrenia and chronic mental illness.  Dr. S. G. stated the Appellant has received treatment since the 1980's.  

The Appellant testified at his September 2014 hearing, essentially repeating his version of events that led to his special court-martial and subsequent discharge from service, and proclaiming his innocence of the charge of which he was found guilty.  The oral testimony provided did not differ from the Appellant's previous written submissions.  The Appellant testified that he had tried to get his character of discharge upgraded but that he had not been successful (See Hearing Transcript dated September 17, 2014 pages 5-6).  The Appellant, through his representative, testified that he was suffering from PTSD during the period of misconduct leading to his discharge and also had a mental illness at that time.  

The Board is sympathetic to the Appellant's situation and commends him for his work in his community.  However, none of the evidence submitted addresses the willful pattern of misconduct leading up to the Appellant's discharge.  As explained during the hearing, the Board cannot now adjudicate the determination of a properly convened special court-martial.  (See Hearing Transcript pages 4-5).  VA is bound by its 1976 Administrative Decision and the determination by the Department of Defense that the Appellant's discharge is disqualifying for VA monetary compensation.  The Appellant must take the necessary steps through the Department of the Navy to upgrade the character of his discharge from the Marine Corps; In this regard, VA's hands are tied.

Turning to the assertion that the Appellant was mentally ill while in service and at the time of discharge, the Board notes the current diagnosis of mental illness but also notes there is no medical evidence, diagnosis, or record of mental health treatment from the time period before, during, or within a reasonable period after the Appellant's discharge.  As discussed above, the current state of the Appellant's mental health is not relevant to the events leading up to his discharge.  See 38 C.F.R. § 3.12(c)(3), 3.354(a).  The record was left open to allow the Appellant to submit additional pertinent evidence for the Board to consider, including evidence of the Appellant's mental health during the period encompassing his discharge from active duty service.  No further evidence was received.  

The statements by the Appellant of his innocence are not new assertions and thus no discussion of whether they are material is required.  The submitted character evidence and private treatment letter are new evidence.  However, as the evidence pertains to the Appellant's current character and mental health, it is not material evidence.  

Under these circumstances, the Board finds that new and material evidence to reopen whether the character of the appellant's service constitutes a bar to VA benefits has not been received.  As such, the VA's October 1976 decision remains final, and the appeal must be denied.  As the appellant has not fulfilled the threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993). 


ORDER

The appeal is denied. 



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


